DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are only partially persuasive.  Applicant’s amendment to claim 1 to incorporate the language from previously presented claims 5, 8, and 11, places claim 1 and its dependents in allowable condition.  Applicant argues on page 8 that newly added claim 21 and its dependent claims 22-27 are allowable for similar reasons to claim 1 which is not persuasive.  Claim 1 includes, among other limitations, the requirement that the buried insulator layer has a lateral length that is smaller than the fin length of the first fin, whereas newly introduced similar claim 21 requires, among other limitations, that the buried insulator layer has a lateral length that is substantially the same as the fin length of the first fin.  The previous non-final office action mailed 11/12/2021 relied on U.S. Patent Application Publication Number 2016/0027684 A1 to Chang et al. “Chang” for a buried insulator including a portion under a fin (i.e. portion of 140 extending into/under the fin in region 124, ¶ [0027]), as Chang teaches forming an undercut (e.g. FIG. 3B):

    PNG
    media_image1.png
    581
    553
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    523
    599
    media_image2.png
    Greyscale

Applying the undercut of Chang to the fins of U.S. Patent Application Publication Number 2016/0181358 A1 to Zhang et al., “Zhang”, would necessarily form the undercut to extend the entire length (“L”) of the fin.

    PNG
    media_image3.png
    434
    432
    media_image3.png
    Greyscale

Zhang in view of Chang as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0181358 A1 to Zhang et al., “Zhang”, in view of U.S. Patent Application Publication Number 2016/0027684 A1 to Chang et al., “Chang”.
Regarding claim 21, Zhang discloses an integrated circuit (IC) structure (e.g. FIG. 1, 2, 4I, 4J), comprising:
a substrate (105, ¶ [0015]);
a first fin (120, ¶ [0016]) over the substrate;
a source region (“S” 210, ¶ [0020]-[0023]) and a drain region (“D” 215) in the first fin;

a buried insulator layer (STI 110, ¶ [0015]);
a first well (205, ¶ [0020]) in the substrate and including a first type of dopant (P-Well);
a second well (115, ¶ [0020]) in the substrate and laterally adjacent to the first well, the second well
including a second type of dopant (N-Well) that is different from the first type of dopant;
a channel region (see Examiner-annotated figure below) adjacent to the source region; and
a drain extension region (see Examiner-annotated figure below) adjacent to the channel region and laterally disposed between the channel region and the drain region,
wherein the source region (“S” 210) and the channel region are disposed above the first well (205),
wherein the drain extension region and the drain region (“D” 215) are disposed above the second well (115), and
wherein the first fin has a fin length (FIG. 4A length “L”).

    PNG
    media_image4.png
    569
    869
    media_image4.png
    Greyscale

Zhang fails to clearly teach wherein the buried insulator layer (STI 110) includes a portion disposed under the first fin (120), wherein the buried insulator layer is beneath the channel region and the drain extension region, and the buried insulator layer has a lateral length that is substantially the same as the fin length of the first fin.
Chang teaches (e.g. FIG. 3B) wherein a buried insulator includes a portion (i.e. portion of 140 extending into/under fin in region 145, ¶ [0027]) under a fin along the entire length of the fin (e.g. as shown in FIG. 6, ¶ [0031],[0032], and since the undercut is formed during fin formation e.g. FIG. 8C-8D and filled with the buried insulator e.g. FIG. 8E).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang with a portion of the buried insulator layer extending under the fin (and therefore necessarily under the channel and drain extension) as taught by Chang in order to prevent issues of residue and serious micro-loading effects when integrating with different line width devices (Chang ¶ [0003],[0019],[0020],[0030]).

Regarding claim 22, Zhang in view of Chang yields the IC structure of claim 21, and Zhang further teaches a second fin (FIG. 4I any one of the multiple fins 400, ¶ [0029]) over the substrate, wherein the first gate (220) structure and the second gate (230) structure are disposed over the first fin and the second fin (since 220 and 230 cover all fins 400 in FIG. 4I).

Regarding claim 23, Zhang in view of Chang yields the IC structure of claim 21, further comprising a second fin (FIG. 4I any one of the adjacent multiple fins 400, ¶ [0029]) over the substrate and
adjacent to the first fin, 
Zhang fails to anticipate wherein the buried insulator layer (STIs 110) includes a lowermost extent that is below a lowermost extent of the second fin.
Chang teaches (e.g. FIG. 3B) wherein a buried insulator includes a portion (i.e. portion of 140 under fin in region 145, ¶ [0027]) under multiple adjacent fins (two as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Zhang with a portion of the buried insulator layer extending under multiple fins as taught by Chang in order to prevent issues of residue and serious micro-loading effects when integrating with different line width devices (Chang ¶ [0003],[0019],[0020],[0030]).

Regarding claim 24, Zhang in view of Chang yields the IC structure of claim 21, and Zhang in view of Chang further yields wherein the buried insulator layer (Zhang STI 110) is disposed above the first and the second wells and below the source and the drain regions (when applying the teachings of Chang to Zhang since Chang teaches widening the bottom of the STIs and widening the sidewalls of Zhang’s STI 110 would extend above portions of the first 205 and second 115 wells and below or at a lower level than the source 210 and drain 215 regions).

Regarding claim 25, Zhang in view of Chang yields the IC structure of claim 21, and Zhang further teaches including a set of gate structures (e.g. 235, 240, ¶ [0025]) disposed over the first fin, wherein at least one of the set of gate structures (235) is disposed over the first well (205) and at least a different one of the set of gate structures (240) is disposed over the second well (115).

Regarding claim 26, Zhang in view of Chang yields the IC structure of claim 21, and Zhang further teaches wherein the first gate structure (220) is disposed above at least a portion of the channel region and at least a portion of the drain extension region (see Examiner-annotated figure above), and 

Regarding claim 27, Zhang in view of Chang yields the IC structure of claim 21, and Zhang in view of Chang further yields wherein the buried insulator layer (Zhang STI 110) has an uppermost extent adjacent to portions of the channel region and the drain extension region (i.e. on all sides of the active fin), and an opposite, lowermost extent adjacent to portions of the first and the second wells lower (as pictured and when combined with the improved STI shape of Chang).


Allowable Subject Matter
Claims 1-3,6,7,9,10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Although prior art generally teaches wherein a buried insulator layer may have a lateral length that is smaller than the lateral length of the device, e.g. U.S. Patent Application Publication Number 2019/0131390 A1 to Huang et al. FIG. 4A,4B,4C buried insulator 39, or U.S. Patent Application Publication Number 2018/0012966 A1 to Ning buried field shield 22, or U.S. Patent Application Publication Number 2012/0241862 A1 to Zhang et al. buried insulator 182, prior art fails to reasonably teach or suggest all of the limitations of amended claim 1.  Claims 2,3,6,7,9,10 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Eric A. Ward/               Primary Examiner, Art Unit 2891